United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE NATIONAL
OFFICE, Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0325
Issued: October 2, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 2, 2014 appellant, through counsel, filed a timely appeal from a
November 6, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has not met her burden of proof to establish total disability
for the period September 26 to December 17, 2011.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated August 18, 2014, the
Board set aside a January 16, 2013 OWCP merit decision, which denied appellant’s claim for
1

5 U.S.C. § 8101 et seq.

disability compensation for the period September 26 to December 17, 2011.2 The Board found
that OWCP, in its January 16, 2013 decision, did not review all of the medical evidence in the
record prior to the issuance of its decision and remanded to OWCP to enable it to properly
consider all of the evidence. The findings and facts as set forth in the prior decisions are hereby
incorporated by reference. The relevant facts are set forth.
On December 3, 2009 appellant, then a 60-year-old tax examiner, filed an occupational
disease claim (Form CA-2) alleging that she developed hand, back, neck, shoulder, and arm
problems as a result of repetitive data entry from her federal employment duties beginning on
June 18, 2009. She noted that a magnetic resonance imaging (MRI) scan had confirmed a
radiculopathy. The record indicates that appellant stopped work on June 18, 2009 and returned
to work on July 22, 2009.
In a June 16, 2009 medical report, Dr. Glenn R. Graves, Board-certified in family
medicine, reported that appellant complained of increasing right upper extremity pain and
weakness over the past several months, mainly after long hours at work when using a keyboard
and mouse. Appellant stated that her symptoms were better when she was away from work.
Upon physical examination, Dr. Graves diagnosed radicular arm pain with possible herniated
nucleus pulposus or other cervical pathology aggravated by work.
In a June 18, 2009 diagnostic report, Dr. Rodney Schmidt, a Board-certified diagnostic
radiologist, reported that an MRI scan of the cervical spine revealed degenerative disc disease
with bilateral foraminal narrowing at C5-6 and degenerative disc disease with right foraminal
narrowing at C6-7.
In a June 24, 2009 medical report, Dr. George A. Petroff, a Board-certified neurologist,
reported that appellant complained of pain in the right arm and neck and numbness and tingling
in the right arm, shoulder, and hand. Appellant’s symptoms were continuous and began in
April 2009. Based on review of the MRI scan which showed C5-6 and C6-7 disc bulge with
foraminal impingement, Dr. Petroff diagnosed cervical radiculopathy.
By decision dated March 17, 2010, OWCP accepted the claim for brachial neuritis or
radiculitis.3
Appellant stopped work and filed a claim for compensation (Form CA-7) for leave
without pay beginning September 26, 2011.
In a September 27, 2011 return to work note, Dr. Graves reported that appellant was
under his care since September 26, 2011, and that she could return to work on October 3, 2011.
In an October 6, 2011 prescription note, he reported that she was evaluated on October 4, 2011
for low back and neck pain which was attributed to cervical radiculitis. Appellant was referred
to Dr. Mark Queralt, Board-certified in physical medicine and rehabilitation, for further
evaluation.
2

Docket No. 13-1666 (issued August 18, 2014).

3

Leave buyback was authorized for the period June 18 through July 22, 2009.

2

In an October 3, 2011 medical report, Dr. Queralt reviewed previously taken diagnostic
studies and diagnosed right cervical and trapezius syndrome, most suggestive for myofascial
with associated occipital neuralgia with a duration of two plus years. He further diagnosed low
back, buttock, and lower extremity pain. Dr. Queralt noted that appellant continued to miss
work. In a work status report that same date he placed her off work from October 3 through
November 11, 2011.
In a November 7, 2011 report, Dr. Queralt provided findings on physical examination and
diagnosed right over left cervicobrachial symptoms most suggestive for myofascial and
associated occipital neuralgia, and thoracic outlet-type syndrome. He further found that the
cervical MRI scan in 2009 was most notable for mild-to-moderate bilateral C5-6 foraminal
encroachment, however, negative nerve root tension. Dr. Queralt also diagnosed low back
pain/bilateral sciatica.
In a November 15, 2011 attending physician’s report, Dr. Queralt reported that appellant
had a gradual onset of symptoms related to repeated activity at work, noting the date of injury as
April 2009. He noted that a July 17, 2009 cervical MRI scan revealed C5-6 and right C6-7
foraminal narrowing. Dr. Queralt diagnosed occupational neuralgia, thoracic outlet-type
syndrome, and right over left cervical brachial symptoms probable myofascial. He checked the
box marked “Yes” when asked if he believed that the condition was caused or aggravated by an
employment activity, stating that appellant was aggravated per her report. Dr. Queralt placed her
off work from October 3 through December 5, 2011.
By letters dated November 22 and December 13, 2011, OWCP requested that appellant
submit additional medical evidence in support of her claim for disability.
OWCP thereafter received additional medical evidence from appellant’s treating
physicians. In a November 30, 2011 report, Dr. Robert M. Cain, a Board-certified neurologist,
reported that review of her cervical spine MRI scan revealed degenerative disc disease primarily
at C5-6, but also at C4-5 and C6-7 with multilevel degenerative facet arthrosis and foraminal
stenosis more prominent at C5-6. He noted that appellant’s findings were virtually unchanged
when compared to her June 18, 2009 MRI scan. Dr. Cain recommended surgery.
By report dated December 5, 2011, Dr. Queralt related that appellant complained of
cervical pain and directly attributed her symptoms to work despite not having worked in over a
month. He noted negative cervical and lumbar nerve root tension and neurologically intact. In a
work status report of that same date, Dr. Queralt placed appellant off work from November 7,
2011 through January 10, 2012.
In a December 14, 2011 report, Dr. Randall F. Dryer, a Board-certified orthopedic
surgeon, recommended a C5-6, C6-7 anterior discectomy and fusion.
On January 10, 2012 Dr. Queralt reported that appellant’s return to work status was
difficult to address without a surgical second opinion.
By decision dated January 19, 2012, OWCP denied appellant’s claim finding that the
medical evidence failed to support that she was disabled for work as a result of the accepted

3

June 18, 2009 work injury entitling her to compensation for total disability for the period
September 26 to December 17, 2011.
In a January 24, 2012 report, Dr. Anthony Hicks, Board-certified in internal medicine,
provided findings on physical examination and diagnosed headache, spasm disorders, tremor,
upper extremity neuropathy, and upper extremity radiculitis. He noted that appellant had
explained that on June 18, 2009 she was performing her job as a tax examiner repetitively
inputting data when she developed tremors in her hands and shoulders and pain in her neck.
Dr. Hicks stated that her reported cervical/trapezial and right shoulder joint/right and left upper
extremity neurologic complaints were more likely than not directly related to the June 18, 2009
employment incident. He noted that appellant’s complaints were consistent with the medical
diagnoses and consistent with the required work duties performed which clearly established the
repetitive June 18, 2009 work-related activities/incident. Dr. Hicks further noted that she had no
complaints prior to the June 18, 2009 work-related incident and performed no other physical
activities that could account for her symptoms. In addition, Dr. Hicks noted that appellant’s
June 18, 2009 injuries were traumatic in nature as they commenced acutely on June 18, 2009
while completing work-required repetitive activities. He concluded that her current complaints
were likely caused by the June 18, 2009 work-required physical activities. Dr. Hicks noted that
appellant was incapacitated through January 31, 2012 as a result of her work-related injuries and
released her to work with restrictions. In a February 14, 2012 report, he found that she was
unable to work.
On February 15, 2012 appellant requested a hearing before the Branch of Hearings and
Review.
OWCP referred appellant to Dr. Donald Mauldin, a Board-certified orthopedic surgeon,
for a second opinion evaluation. In his February 20, 2012 report, Dr. Mauldin opined that there
was no clear relationship between her symptoms and her employment, noting that there was no
objective documentation as to why work should cause her to have brachial neuritis or significant
radiculitis. He noted that tremors were the significant component of appellant’s complaints
which were not related to degenerative disc disease in her cervical spine and as such, no clear
linkage between her present symptoms and her work activity. Dr. Mauldin noted that she needed
an additional independent evaluation by a Board-certified neurosurgeon relative to the status of
her cervical spine and should also be seen by a neurologist to determine if her tremors were work
related. He noted that, though he was not a spinal surgeon, he did not think that anterior cervical
disc and fusion would resolve appellant’s issues. Dr. Mauldin further noted that there was no
objective evidence as to why she could not do office-type work. He observed that appellant’s
inability to work was purely based on her history. As her complaints related to typing on her
computer, Dr. Mauldin opined that she would most likely not be able to continue to do data input
for a prolonged or extended period of time, but could do light-duty work that did not involve
constant sitting at a computer. He also noted that there was no objective documentation as to
why appellant’s work activity would cause her to have brachial neuritis or significant radiculitis
and certainly would not explain the tremors that she developed. Dr. Mauldin concluded that her
degenerative conditions in her neck were not causally related to her work activity as a tax
examiner and would be considered a disease of life. There was no literature that supports that
appellant’s predominantly computer input work would have increased the chance of developing a
progressive degenerative condition in the cervical spine.

4

In duty status reports dated March 3 to April 18, 2012, Dr. Hicks reported that appellant
was unable to return to work until provided with modified duty at her employment and that her
current complaints were likely caused by the June 18, 2009 work-required physical activities as
described in the prior causality statement.
By letter dated April 12, 2012, the employing establishment provided appellant a limitedduty position, observing her work restrictions.
By letter dated May 17, 2012, OWCP provided Dr. Hicks, appellant’s treating physician,
with a copy of the second opinion examination for review and comment on whether he concurred
with Dr. Mauldin’s report.
By decision dated May 23, 2012, an OWCP hearing representative affirmed the
January 19, 2012 decision denying appellant’s claim for disability for the period September 26
through December 17, 2011, finding that the medical evidence failed to show that disability was
due to the June 18, 2009 employment injury.
On June 1, 2012 OWCP received Dr. Hicks May 22, 2012 response to OWCP’s May 17,
2012 request and disagreed with Dr. Mauldin’s findings. Dr. Hicks explained that appellant’s
symptoms would worsen when returning to work and improve when removed from work which
showed that her work-related factors contributed to her disabling condition. He further noted
that Dr. Mauldin was not a qualified spinal surgeon and thus his opinion was of limited probative
value. Medical reports and duty status reports (Form CA-17) were also submitted from
Dr. Hicks dated April 18, July 5, August 9, and October 11, 2012.
In medical reports dated June 5 to 16, 2012, Dr. Scott Spann, a Board-certified orthopedic
surgeon, diagnosed cervicalgia, spinal stenosis in the cervical region, degeneration cervical IV
disc, and brachial neuritis/radiculitis. He submitted a request for surgical intervention and
recommended an anterior cervical discectomy and fusion of the C5-6 and C6-7 levels.
The case file was referred to Dr. Michael M. Katz, a district medical adviser (DMA) and
a Board-certified orthopedic surgeon, for an opinion on appellant’s diagnosed conditions and
whether surgical intervention was warranted. In a July 31, 2012 report, the DMA diagnosed
brachial neuritis or radiculitis, recommended surgery, and opined that the surgical procedure was
related to the accepted work-related injury.
On August 17, 2012 OWCP found a conflict of opinion between the reports of Dr. Hicks
and Dr. Mauldin’s second opinion report. It referred the case file to Dr. Joshua T. Woody for an
independent medical evaluation regarding appellant’s diagnosed condition, whether she was
totally disabled due to her work injury, whether the surgery requested was due to the accepted
work injury, and whether her accepted condition of brachial neuritis and radiculitis were caused
by her work duties. OWCP did not specifically ask Dr. Woody to opine whether she was
disabled due to the accepted conditions during the alleged period September 26 to
December 17, 2011.
In a September 10, 2012 referee report, Dr. Woody opined that appellant was totally
disabled as a result of cervical degenerative disc disease, a nonwork-related issue. He found that
the accepted condition of aggravated brachial neuritis or radiculitis was not caused by her work
5

duties and that her condition was a result of age-related degenerative changes. Dr. Woody
further noted that surgery was due to cervical degenerative disc disease and central canal
stenosis, which were nonwork-related issues. 4
On October 9, 2012 appellant requested reconsideration of the May 23, 2012 decision,
which denied her claim for disability for the period September 26 through December 17, 2011.
On November 28, 2012 appellant underwent anterior cervical discectomy and fusion
from C5-6 and C6-7.
By decision dated January 16, 2013, OWCP affirmed the May 23, 2012 decision finding
that appellant did not establish disability stemming from the accepted work injury for the period
of September 26 through December 17, 2011. The senior claims examiner listed the evidence
submitted in support of her claim, only noting letters from her, a November 6, 2012 letter to
Dr. Hicks, authorization from counsel, a note from Dr. David S. Litton, Ph.D., and an
October 11, 2012 Form CA-17.
On July 8, 2013 appellant requested an appeal of the January 16, 2013 OWCP decision
before the Board. The appeal was docketed as 13-1666.5 As previously noted, in an August 18,
2014 decision, the Board set aside the January 16, 2013 finding that OWCP failed to review all
of the medical evidence in the record prior to the issuance of its decision.6 The case was
remanded to OWCP to enable it to properly consider all of the evidence.
By decision dated August 23, 2013, OWCP affirmed the September 28, 2012 decision
denying authorization for cervical surgery finding that the weight of the medical evidence rested
with Dr. Woody. On May 6, 2014 appellant requested an appeal of OWCP’s August 23, 2013
decision before the Board. The appeal was docketed as 13-2093. In a May 6, 2014 decision, the
Board set aside the August 23, 2013 decision finding that OWCP abused its discretion in denying
authorization for cervical surgery because it failed to resolve the conflict in medical opinion.
The Board noted that Dr. Woody was not Board-certified. On remand, OWCP referred
appellant, the statement of accepted facts, and the case file to Dr. Lloyd Youngblood, Boardcertified in neurological surgery, to resolve the conflict between Dr. Hicks and Dr. Mauldin
regarding whether anterior cervical discectomy and fusion of the C5-6 and C6-7 was warranted.
In a July 22, 2014 report, Dr. Youngblood provided findings on physical examination,
summarized past medical records, and detailed appellant’s medical history. He stated that
Dr. Hicks’ statements were inconsistent with the structural changes and pathophysiology in this
case that necessitated surgical intervention. Surgery was reasonable, appropriate, and effective;
it corrected an age-related wear and tear disease, not a condition related in any way to workrelated activities. By decision dated September 21, 2014, OWCP affirmed the September 28,
2012 decision denying appellant’s request for cervical surgery finding that the weight of the
4

By decision dated September 28, 2012, OWCP denied appellant’s request for cervical surgery finding that the
weight of the medical evidence rested with Dr. Woody. It noted that he concluded that the requested surgery was
not a result of the accepted work-related condition.
5

Supra note 2.

6

Supra note 3.

6

medical evidence rested with Dr. Youngblood. Appellant appealed the September 21, 2014
decision to the Board on October 2, 2014. The appeal was docketed as No. 15-0020 and is still
pending before the Board.
By decision dated November 6, 2014, OWCP affirmed the May 23, 2012 decision
denying appellant’s claim for disability for the period September 26 through December 17, 2011,
finding that the medical evidence failed to show that disability was due to the June 18, 2009
employment injury.
LEGAL PRECEDENT
Under FECA,7 the term disability is defined as incapacity, because of employment injury,
to earn the wages that the employee was receiving at the time of injury.8 Disability is not
synonymous with a physical impairment which may or may not result in an incapacity to earn the
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nonetheless has the capacity to earn wages he or she was receiving at the time of
injury has no disability as that term is used in FECA.9
Whether a particular injury causes an employee to be disabled and the duration of that
disability are medical issues which must be proved by a preponderance of the reliable, probative,
and substantial medical evidence.10 Findings on examination are generally needed to support a
physician’s opinion that an employee is disabled for work. When a physician’s statements
consist only of a repetition of the employee’s complaints that excessive pain caused an inability
to work, without making an objective finding of disability, the physician has not presented a
medical opinion on the issue of disability, or a basis for payment of compensation.11 The Board
will not require OWCP to pay compensation for disability without any medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so would
essentially allow employees to self-certify their disability and entitlement to compensation.12
For conditions not accepted by OWCP as being employment related, it is the employee’s
burden to provide rationalized medical evidence sufficient to establish causal relation, not
OWCP’s burden to disprove such relationship.13

7

5 U.S.C. §§ 8101-8193.

8

See Prince E. Wallace, 52 ECAB 357 (2001).

9

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

10

See Fereidoon Kharabi, 52 ECAB 291, 293 (2001); Edward H. Horton, 41 ECAB 301, 303 (1989).

11

G.T., 59 ECAB 447 (2008); see Huie Lee Goal, 1 ECAB 180, 182 (1948).

12

Id.

13

G.A., Docket No. 09-2153 (issued June 10, 2010); Jaja K. Asaramo, 55 ECAB 200 (2004); Alice J. Tysinger,
51 ECAB 638 (2000).

7

ANALYSIS
OWCP accepted that appellant sustained brachial neuritis or radiculitis as a result of her
repetitive employment duties on June 18, 2009. Appellant has the burden of proving by the
weight of the substantial, reliable, and probative evidence a causal relationship between her
claimed disability from September 26 through December 17, 2011 and the accepted June 18,
2009 injuries.14 The reports of her physicians do not provide a rationalized medical opinion
finding her disabled for work for the claimed period due to her accepted injuries. Therefore, the
medical evidence submitted is insufficient to meet appellant’s burden of proof.15
In a September 27, 2011 return to work note, Dr. Graves reported that appellant was
disabled until October 3, 2011. He did not provide a diagnosis or relate her disability to her
accepted June 18, 2009 injuries. As Dr. Graves failed to explain the cause of appellant’s
disability, his report is insufficient to meet her burden of proof.16
In an October 3, 2011 medical report, Dr. Queralt diagnosed right cervical and trapezius
syndrome and low back, buttock, and lower extremity pain and placed appellant off work from
October 3 through November 11, 2011. In a November 7, 2011 report, he concluded that the
2009 cervical MRI scan showed mild-to-moderate bilateral C5-6 foraminal encroachment. In a
November 15, 2011 report, Dr. Queralt diagnosed occupational neuralgia, thoracic outlet-type
syndrome, and right over left cervical brachial symptoms probable myofascial. In subsequent
reports he placed appellant off work through January 10, 2012.
The Board finds that Dr. Queralt’s medical reports are insufficient to establish disability
for the period September 26 through December 17, 2011. Dr. Queralt did not relate his finding
of continued disability to the accepted June 18, 2009 injuries. Rather, he opined that appellant
remained disabled as a result of conditions not accepted by OWCP as employment related. In
his November 15, 2011 report, Dr. Queralt diagnosed occupational neuralgia, thoracic outlettype syndrome, and right over left cervical brachial symptoms. He checked the box marked
“yes” that the conditions were employment related. The Board has held that an opinion on
causal relationship that consists only of a physician checking yes to a medical form question on
whether the claimant’s condition was related to the history given is of little probative value.17
Because Dr. Queralt failed to provide a rationalized opinion as to why appellant was disabled as
a result of her accepted June 18, 2009 work injuries, his reports are insufficient to meet her
burden of proof.18

14

See Amelia S. Jefferson, 57 ECAB 183 (2005).

15

Alfredo Rodriguez, 47 ECAB 437 (1996).

16

S.P., Docket No. 09-1010 (issued March 2, 2010).

17

C.Y., Docket No. 14-2075 (issued March 2, 2015); Deborah L. Beatty, 54 ECAB 334 (2003) (the checking of a
box yes in a form report, without additional explanation or rationale, is insufficient to establish causal relationship).
18

Deborah L. Beatty, id.

8

In a January 24, 2012 report, Dr. Hicks determined that appellant was disabled through
January 31, 2012 as a result of her work-related injuries. However, this opinion was actually
based on diagnoses not accepted by OWCP as part of this claim. Dr. Hicks found that
appellant’s reported cervical/trapezial and right shoulder joint/right and left upper extremity
neurologic complaints were more likely than not directly related to the June 18, 2009
employment incident. He specified that her injuries were traumatic because they began on
June 18, 2009 while she was completing work-required repetitive activities. Without explaining
how the employment incident caused the diagnosed conditions, Dr. Hicks’ opinion is of limited
probative value.19
Dr. Hicks did not discuss the role appellant’s degenerative conditions may have played in
her alleged period of disability. Dr. Cain’s November 30, 2011 report noted that the cervical
spine MRI scan was virtually unchanged from the June 18, 2009 MRI scan which revealed
degenerative disc disease primarily at C5-6 and also at C4-5 and C6-7. Dr. Hicks failed to
discuss how appellant’s preexisting degenerative conditions, would have been aggravated by the
accepted injury He also did not discuss how her injury caused her preexisting condition to
worsen beyond what might be expected from the natural progression of that condition.20 A
well-rationalized opinion is particularly warranted in this case due to appellant’s history of a
preexisting condition.21 Dr. Hicks supported his opinion by noting that she had no complaints
prior to the June 18, 2009 work-related incident and performed no other physical activities that
could account for her symptoms. The Board has held that an opinion that a condition is causally
related because the employee was asymptomatic before the injury is insufficient, without
adequate rationale, to establish causal relationship.22
In a February 20, 2012 report, Dr. Mauldin, serving as the second opinion physician,
found no objective evidence that appellant could not do office-type work. As her complaints
related to typing, he opined that she could do light-duty work that did not involve constant sitting
at a computer. Dr. Mauldin concluded that appellant was not disabled from the accepted
June 18, 2009 injuries. He explained that her current problems related to her nonindustrial
degenerative disease.23 Dr. Mauldin noted specifically that appellant’s major complaints were
tremors, which were unrelated to the conditions of brachial neuritis or significant radiculitis, and
found that her degenerative conditions were not causally related to her work activity as a tax
examiner and would be considered a disease of life. Dr. Youngblood’s July 22, 2014 report also
provided support for Dr. Mauldin’s opinion, explaining that appellant’s surgery corrected an
age-related wear and tear disease, not a condition related in any way to work-related activities.

19

Id.

20

R.E., Docket No. 14-868 (issued September 24, 2014).

21

K.P., Docket No. 14-1330 (issued October 17, 2014).

22

M.R., Docket No. 14-11 (issued August 27, 2014); T.M., Docket No. 08-975 (issued February 6, 2009);
Michael S. Mina, 57 ECAB 379 (2006).
23

See Melvina Jackson, 38 ECAB 443 (1987).

9

Following Dr. Mauldin’s report, Dr. Hicks provided a May 22, 2012 supplemental report
disputing the conclusions in Dr. Mauldin’s reports. He found appellant disabled as a result of her
work-related injury because her symptoms worsened when she worked and improved when she
was removed from work. Dr. Hicks’ assessment is not supported by the medical evidence of
record and is inconsistent with Dr. Queralt’s prior findings. Given the above deficiencies, the
reports of Dr. Hicks fail to establish that appellant was disabled from September 26 through
December 17, 2011 as a result of her June 18, 2009 employment injury.24
The 2009 medical reports from Drs. Graves, Schmidt, and Petroff, upon which the claim
was accepted, did not discuss her disability on September 26, 2011. The diagnostic reports
interpreted imaging studies offer no opinion regarding appellant’s disability status during the
period of disability in question. Drs. Dryer and Spann provided surgical findings with no
opinion pertaining to disability beginning on September 26, 2011. Similarly, the reports from
Drs. Katz and Woody identify the need for surgery, but do not find disability for the period in
question.
On appeal, counsel argues that OWCP should further develop the evidence because
appellant provided numerous reports finding her disabled as a result of her work-related injury.
The Board notes that OWCP has only accepted the condition of brachial neuritis or radiculitis. It
is appellant’s burden to establish that any additional conditions were causally related to the
accepted June 18, 2009 employment injury, not OWCP’s burden to disprove such relationship.25
Because appellant has not submitted any reasoned medical opinion evidence to show that she
was disabled for the period September 26 through December 17, 2011 as a result of her accepted
brachial neuritis or radiculitis, the Board finds that OWCP properly denied her claim for
disability compensation.26
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

24

S.T., Docket No. 11-1316 (issued January 25, 2012).

25

Medical reports without adequate rationale on causal relationship are of diminished probative value and do not
meet an employee’s burden of proof. Ceferino L. Gonzales, 32 ECAB 1591 (1981). The opinion of a physician
supporting causal relationship must rest on a complete factual and medical background supported by affirmative
evidence, address the specific factual and medical evidence of record and provide medical rationale explaining the
relationship between the diagnosed condition and the established incident or factor of employment. See Lee R.
Haywood, 48 ECAB 145 (1996). For conditions not accepted by OWCP as being employment related, it is the
employee’s burden to provide rationalized medical evidence sufficient to establish causal relation, not OWCP’s
burden to disprove such relationship.
26

The Board will not require OWCP to pay compensation for disability in the absence of any medical evidence
directly addressing the specific dates of disability for which compensation is claimed. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation. L.L., Docket No. 13-2146 (issued
March 12, 2014). See also William A. Archer 55 ECAB 674, 679 (2004).

10

CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish total
disability for the period September 26 through December 17, 2011.
ORDER
IT IS HEREBY ORDERED THAT the November 6, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 2, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

